DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 have been considered by the examiner.
 
Status of the Claims
The response and amendment filed 11/24/2020 is acknowledged.
Claims 1, 3, 5, 23-24 and 26-27 are pending.
Claims 1-7 and 23-30 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Kazama, US 20150079197 in view of Taber, US 20150121807 has been withdrawn in view of Applicant’s amendment. The combined teachings of Kazama and Taber do not teach one or more cannabinoids selected from the group consisting of tetrahydrocannabinol and cannabidiol. 
The rejection of claims 1-7 and 23-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-7 and 23-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of Applicant’s amendment.  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schirripa, US 20120107300, Kang, Medical Gas Research, 1, 11, 2011 (cited on Applicant’s IDS dated 06/27/2018), Satoh, US 20130108515 A1 and Taber, US 20150121807.
Schirripa teaches compositions, e.g., liquids, drinks (Schirripa, e.g., 0015) comprising cannabinoids (Schirripa, entire document, e.g., Abstract, claim 1).
Schirripa teaches cannabinoids including tetrahydrocannabinol (Schirripa, e.g., 0012, 0031). 
Schirripa teaches compositions administered to cancer patients wherein the composition including ingredients that combat the negative side effects associated with treating cancer patients, e.g., ingredients that serve to protect a patient from radiation and chemotherapeutic agents (Schirripa, e.g., 0014, 0037).
Schirripa teaches the composition comprising a flavoring, e.g., tea or juice (Schirripa, e.g., 0015).
Schirripa teaches compositions comprising one or more cannabinoids, but Schirripa does not expressly teach compositions comprising greater than or equal to 0.1 mg and less than or equal to 5 mg liquid hydrogen.

Kang teaches water containing dissolved hydrogen and methods of use wherein subjects consume (orally drinking) the water as a beverage (Kang, entire document, e.g., Title). 

Kang, pg. 2, c1: ¶3, teaches wherein the hydrogen concentration is 0.55-0.65 mM (1.1-1.3 ppm where, e.g., 0.55 mM = 0.00055 mol/L x 2g/mol (MW H2) = 0.0011 g/L = 1.1 mg/L = 1.1 ppm). 
Kang does not expressly teach the aqueous composition comprising a cannabinoid.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Schirripa and Kang according to known methods to achieve predictable results. Starting from compositions understood from Schirripa, it would have been obvious to modify compositions comprising one or more cannabinoids by including H2 dissolved in water as suggested by Kang with a reasonable expectation of success. This modification is the use of known techniques to improve similar compositions in the same way. In this case, the skilled artisan would have been motivated to include H2 because Kang expressly suggests H2 dissolved in water in an amount in the claimed range is effective for reducing oxidative stress and inflammation responsible for side effects of radiation treatment in cancer patients. Therefore, the hydrogen would satisfy the desire in Schirripa to include ingredients that combat the negative side effects associated with treating cancer patients, e.g., ingredients that serve to protect a patient from radiation and chemotherapeutic agents. The skilled artisan would have 
In the alternative, it would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition comprising H2 dissolved in water as suggested in methods according to Kang by including at least one cannabinoid, e.g., tetrahydrocannabinol as suggested in Schirripa with a reasonable expectation of success. The teachings of Schirripa provide an express suggestion which would have prompted one skilled in the art to make this modification with a reasonable expectation of success. In this regard, Schirripa teaches cannabinoids, e.g., tetrahydrocannabinol was known and commonly administered to patients who have contracted cancer or are undergoing cancer treatments and Schirripa expressly suggests cannabinoids in compositions further comprising ingredients which are effective at combatting negative side effect associated with treating cancer, e.g., ingredients which protect a patient from radiation and chemicals used in cancer treatments. It is noted that Kang teaches compositions and methods to achieve this express purpose, i.e., improve the quality of life of cancer patients undergoing radiation therapy and including ingredients which protect a patient from radiation and chemical used in cancer treatments, i.e., hydrogen water.  Accordingly the 
While the combined teachings of Schirripa and Kang suggest compositions comprising 1.1-1.3 ppm hydrogen which corresponds to a concentration of 1.1-1.3 mg hydrogen per liter, the combined teachings of Schirripa and Kang do not expressly teach an amount of hydrogen expressed as milligrams of liquid hydrogen in a container. 
The limitation of liquid hydrogen at a temperature of less than 33 Kelvin (K) is interpreted as a product by process limitation which recites a temperature at which hydrogen is a liquid. 
Satoh suggests hydrogen water solutions having a concentration in the range suggested in Schirripa and Kang having a volume of 1 liter is convenient to carry. Satoh is cited for teaching hydrogen solutions containing variable amounts of hydrogen in solution, e.g., 1.6 ppm or more, 2.0 ppm or more, 3.0 ppm or more, 4.0 ppm or more, 5.0 ppm or more, 6.0 ppm or more, 7.0 ppm or more, 8.0 ppm or more, 9.0 ppm or more, and 10.0 ppm or more (Satoh, e.g., 0022). Satoh teaches wherein the solution is stored in a closed container configured not to expose the contents of the container to the air, and is a portable volume, e.g., 2L or less, 1L or less, or 0.5L or less (Satoh, e.g.., 0024). 
Satoh was cited for teaching hydrogen compositions in containers having a concentration similar to that suggested by Kang, wherein the container volume is within the claimed range for carrying convenience. Taking Satoh’s suggestion of 1L, for example, one skilled in the art would have been prompted to include 1.1-1.3 mg hydrogen (within the claimed range) in a 1L container. The amount of hydrogen would be adjusted according to alternative container volumes suggested 
	Taber is cited for teaching the technique of using hydrogen liquid for modifying compositions for consumption. Taber teaches the use of liquid hydrogen overcomes drawbacks of generating hydrogen via chemical reaction because generation of hydrogen by chemical means may contaminate the contents of the container with unreacted reactants, or unwanted byproducts. Further, use of liquid hydrogen decreases complexity and improves precision of the amount of hydrogen added to the container (Taber, 0038).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions and methods as understood from the combined teachings of Schirripa and Kang according to the teachings of Satoh and Tanner with a reasonable expectation of success. The skilled artisan would have arrived at a composition comprising an amount in the claimed range by applying the volume teachings of Satoh to the composition understood from the combined teachings of Schirripa and Kang. In this regard, for an aqueous solution volume of 1 L as suggested in Satoh, one skilled in the art would have included 1.1 mg hydrogen to achieve a concentration of 1.1 ppm for an amount of hydrogen effective to reduce increased oxidative stress and inflammation due to the generation of reactive oxygen species during radiotherapy, thereby reducing side effects of radiotherapy in patients undergoing radiotherapy for treating cancer as suggested in Kang. The amount of hydrogen in the composition in terms of mg will vary depending on the desired volume of the composition and the desired concentration of hydrogen in the composition. The skilled artisan would have been motivated to employ liquid hydrogen in order to arrive at the desired hydrogen concentration of the composition 
	
Applicable to claim 3, Schirripa teaches the compositions further comprising an excipient (Schirripa, e.g., 0071). The amount of excipient is recognized as a result effective parameter the skilled artisan would have optimized depending to achieve improvements in transfer and delivery as suggested in Schirripa (Schirripa, e.g., 0072). 
Applicable to claims 26, 27: Satoh teaches wherein the solution is stored in a closed container configured not to expose the contents of the container to the air, and is a portable volume, e.g., 2L or less, 1L or less, or 0.5L or less (Satoh, e.g.., 0024). The claimed range of greater than or equal to 250 mL and less than or equal to 500 mL is within the range of 0.5 L or less suggested in Satoh for a portable volume.
Accordingly, the subject matter of claims 1, 3, 23 and 26-27 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant has argued neither Schirripa nor Kang teach or suggest using a combination of hydrogen and cannabinoid. Applicant has argued neither Satoh nor Taber teaches or suggests using a combination of hydrogen and a cannabinoid.  Applicant has argued the cited prior art does not include a teaching of a composition having a combination of hydrogen and cannabinoid as claimed.

This argument is unpersuasive. 
The rejection does not rely on Schirripa teaching cannabinoids are useful for protecting patients from radiation and chemicals. The teachings of Kang suggest hydrogen would satisfy the desire expressed in Schirripa to include ingredients that combat the negative side effects associated with treating cancer patients, e.g., ingredients that serve to protect a patient from radiation and chemotherapeutic agents. It is recognized in Schirripa that compositions including cannabinoids are given to the same patient population for which Kang suggests administering hydrogen containing compositions, i.e. patients having cancer and undergoing treatment for cancer, specifically, radiation or chemotherapy. Schirripa suggests cannabinoid containing compositions further comprising agents effective for protecting said patients from radiation and chemicals used in a variety of cancer treatments, Kang teaches hydrogen was known to fill this need. 

Applicant has argued the cited prior art does not teach or suggest the improved uptake rate for tetrahydrocannabinol discussed in the specification, e.g., pg. 3, lines 9-20 or Example 2 of the instant specification.  Applicant has argued experimental evidence of the synergy of the combination of hydrogen and a cannabinoid can be seen in the accompanying declaration which was previous filed in US Application 15835636 (now US Pat. No. 10076540). Applicant has 
These arguments are unpersuasive. 
Although the remarks suggest a declaration was filed with the response, the declaration referred to does not appear to be on the record in this application. 
Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.

In response to Applicant’s argument that the units recited in the claims are “ppm by mass”, but the patent office calculated units of mg/L, it is noted that the presently claimed invention recites greater than or equal to 0.1 mg and less than or equal to 5 mg (claim 1). 
It is not seen where the claims recite ppm by mass. Since the invention additionally recites a container volume (claim 26) the concentration units from the prior art (Kang) were converted to mg/L in order to facilitate the comparison of the claimed invention with the prior art. It is noted 

Claims 1, 3, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki, US 20160030387 A1, Kang, Medical Gas Research, 1, 11, 2011 (cited on Applicant’s IDS dated 06/27/2018), Satoh, US 20130108515 A1 and Taber, US 20150121807.
Winnicki teaches compositions comprising cannabinoids (Winnicki, e.g., Title, Abstract Claims), wherein the cannabinoid may be tetrahydrocannabinol and/or cannabidiol (Winnicki, e.g., claim 30). Winnicki teaches compositions comprising cannabinoids wherein the composition is a beverage, e.g., aqueous cannabinoid solution as beverage for administration to a subject (Winnicki, e.g., 0023). Winnicki teaches methods of use include administering for alleviating pain or reducing undesirable side effects associated with radiation therapy or chemotherapy (Winnicki, e.g., 0024, claim 47). Winnicki teaches cannabinoid concentrations of up to 50g/liter (Winnicki, e.g., 0016, 0019, 0022) which corresponds to 5% by weight of an aqueous solution (50g/1000g x 100% = 5%). Alternatively, Winnicki teaches aqueous cannabinoid solutions comprising greater than 40% cannabinoid by weight (Winnicki, e.g., 0020, 9921) Winnicki teaches the compositions further comprising, e.g., flavor imparting agents (Winnicki, e.g., 0047). 

Winnicki does not expressly teach the aqueous solution comprising greater than or equal to 0.1 mg and less than or equal to 5 mg hydrogen. 

Kang teaches water containing dissolved hydrogen gas and methods of use wherein subjects consume (orally drinking) the water as a beverage (Kang, entire document, e.g., Title). 
The composition is useful to improve the quality of life of patients undergoing radiation therapy (Kang, entire document, e.g., Abstract, pg. 5, Fig. 1).  Kang reports hydrogen, having antioxidant properties and anti-inflammatory properties is effective to reduce increased oxidative stress and inflammation due to the generation of reactive oxygen species during radiotherapy, thereby reducing side effects of radiotherapy in patients undergoing radiotherapy for treating cancer (Kang, entire document, e.g., Abstract). 
Kang, pg. 2, c1: ¶3, teaches wherein the hydrogen concentration is 0.55-0.65 mM (1.1-1.3 ppm where, e.g., 0.55 mM = 0.00055 mol/L x 2g/mol (MW H2) = 0.0011 g/L = 1.1 mg/L = 1.1 ppm). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Winnicki and Kang according to known methods to achieve predictable results. Starting from compositions understood from Winnicki, it would have been obvious to modify compositions comprising one or more cannabinoids by including hydrogen in the composition as understood from Kang with a reasonable expectation of success. This modification is the use of known techniques to improve similar compositions in the same 
The skilled artisan would have been motivated to include H2 dissolved in water at a concentration in the range of 1.1-1.3 ppm to improve compositions as understood from Winnicki in the same way with a reasonable expectation of success. Each of Winnicki and Kang teach compositions and methods of use including administering the compositions to patients having cancer, as well as receiving treatment for cancer, e.g., radiation therapy. Both cannabinoids and H2 dissolved in water are identified by the prior art as active agents effective for treating cancer, e.g., pain and/or undesirable side effects of radiation therapy. Accordingly the subject matter of the claimed invention is the combination of two known active agents each separately known from the prior art as effective for treating cancer patients, e.g., patients undergoing cancer treatment, in order to arrive at a third composition useful for the same purpose. 
In the alternative, it would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition comprising H2 dissolved in water as suggested in methods according to Kang by including at least one cannabinoid, e.g., tetrahydrocannabinol and/or cannabidiol in amounts suggested by Winnicki with a reasonable expectation of success. Winnicki teaches cannabinoids, e.g., tetrahydrocannabinol and/or cannabidiol were known and administered to patients who have cancer and/or are undergoing cancer treatments It is noted that Kang teaches compositions and methods to achieve this express purpose, i.e., improve the quality of life of cancer patients undergoing radiation therapy and 

While the combined teachings of Winnicki and Kang suggest compositions including an aqueous solution of cannabinoid as active agent and further comprising 1.1-1.3 ppm hydrogen which corresponds to a concentration of 1.1-1.3 mg hydrogen per liter, the combined teachings of Winnicki and Kang do not expressly teach an amount of hydrogen expressed as milligrams of liquid hydrogen. Winnicki and Kang do not expressly teach the composition in a container, wherein the container has a volume of less than or equal to 500 mL.
The limitation of liquid hydrogen at a temperature of less than 33 Kelvin (K) is interpreted as a product by process limitation which recites a temperature at which hydrogen is a liquid. 

Satoh suggests hydrogen water solutions having a concentration in the range suggested in Schirripa and Kang having a volume of 1 liter is convenient to carry. Satoh is cited for teaching hydrogen solutions containing variable amounts of hydrogen in solution, e.g., 1.6 ppm or more, 2.0 ppm or more, 3.0 ppm or more, 4.0 ppm or more, 5.0 ppm or more, 6.0 ppm or more, 7.0 ppm or more, 8.0 ppm or more, 9.0 ppm or more, and 10.0 ppm or more (Satoh, e.g., 0022). Satoh teaches wherein the solution is stored in a closed container configured not to expose the contents of the container to the air, and is a portable volume, e.g., 2L or less, 1L or less, or 0.5L or less (Satoh, e.g.., 0024). 

	Taber is cited for teaching the technique of using hydrogen liquid for modifying compositions for consumption. Taber teaches the use of liquid hydrogen overcomes drawbacks of generating hydrogen via chemical reaction because generation of hydrogen by chemical means may contaminate the contents of the container with unreacted reactants, or unwanted byproducts. Further, use of liquid hydrogen decreases complexity and improves precision of the amount of hydrogen added to the container (Taber, e.g., 0038).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions and methods as understood from the combined teachings of Winnicki and Kang according to the teachings of Satoh and Tanner with a reasonable expectation of success. The skilled artisan would have employed 1.1 mg hydrogen which is within the claimed range to achieve a concentration of 1.1 ppm hydrogen for one liter of aqueous solution. By applying the volume teachings of Satoh to the composition understood from the combined teachings of Winnicki and Kang one skilled in the art would have been motivated to select one liter of aqueous solution because Satoh suggests this volume for hydrogen water is convenient to carry. In this regard, for an aqueous solution volume of 1 L as suggested in Satoh, one skilled in the art would have included 1.1 mg hydrogen to achieve a concentration of 1.1 ppm for an amount 
Applicable to claims 26, 27: Satoh teaches wherein the solution is stored in a closed container configured not to expose the contents of the container to the air, and is a portable volume, e.g., 2L or less, 1L or less, or 0.5L or less (Satoh, e.g.., 0024). 
Accordingly, the subject matter of claims 1, 3, 23-24 and 26-27 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant has argued neither Winnicki nor Kang teach or suggest using a combination of hydrogen and cannabinoid. Applicant has argued neither Satoh nor Taber teaches or suggests using 
This argument is unpersuasive.
It is acknowledged that neither Winnicki nor Kang individually teach compositions comprising a combination of a cannabinoid and hydrogen. However, when considered together, the skilled artisan would have been motivated to modify compositions understood from Winnicki with H2 because Winnicki expressly suggests aqueous solutions for oral administration, e.g., as a beverage for treating pain or undesirable side effects from radiation therapy and Kang expressly suggests H2 dissolved in water in an amount in the claimed range is effective for reducing oxidative stress and inflammation responsible for side effects of radiation treatment in cancer patients. Kang teaches beverage compositions comprising an amount of hydrogen effective to realize a desired embodiment of Winnicki.

Applicant has argued Winnicki is directed to fast acting systems while Kang describes long-term treatments, and thus the references teach away from each other. Applicant has argued Winnicki describes alleviating pain or reducing side effects associated with radiation therapy or chemotherapy, suggesting that such actions must occur quickly in order to treat pain. Applicant has argued Kang describes a long term treatment, taking weeks to show effects, even while being consumed daily. Applicant has argued it is not seen why one of ordinary skill in the art would have reasonably been motivated to combine Winnicki and Kang with each other with a reasonable expectation of success.
This argument in unpersuasive. 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Winnicki, US 20160030387 A1, Kang, Medical Gas Research, 1, 11, 2011 (cited on Applicant’s IDS dated 06/27/2018), Satoh, US 20130108515 A1, and Taber, US 20150121807 as applied to claims 1-4, 6-7 and 23-30 above and further in view of Gharib, CR Acad Sci Paris, Life Sciences, 324, 2001.
The combined teachings of Winnicki, Kang, Satoh and Taber discussed above apply here. 
The combined teachings of Winnicki, Kang, Satoh and Taber do not expressly teach the composition comprising a liquid noble gas.
Gharib teaches hydrogen and helium were each known and effective for antioxidant activity and reducing lipid peroxide levels (Gharib, e.g., Abstract). Gharib suggests each were effective for reducing oxidative stress resulting from oxygen radicals (Gharib, e.g., pg. 721, c1, ¶ 2 and 4). Gharib teaches helium provides protective effects, although the mechanism was unclear (Gharib, e.g., pg. 722, c2:¶ 2).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Winnicki, Kang and Satoh by including a noble gas, e.g., helium with a reasonable expectation of success. This modification 
Accordingly, the subject matter of claim 5 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant has argued claim 5 depends from claim 1. Applicant has argued the combination of Winnicki, Kang, Satoh, and Taber do not teach the invention required by claim 1. Applicant has argued the additional teachings of Gharib do not cure this deficiency in the teachings of Winnicki, Kang, Satoh, and Taber. 
This argument is unpersuasive. 
For the reasons discussed above with respect to claim 1, it is the position of the Office that the combined teachings of Winnicki, Kang, Satoh, and Taber teach a container and composition according to claim 1. Gharib was cited for teaching helium was known and used for antioxidant activity and reducing lipid peroxide levels. Since hydrogen and helium were both useful for reducing oxidative stress and protection from oxygen radicals the skilled artisan would have had . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1, 3, 5, 23-24, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 10076540 in view of Satoh, US 20130108515 A1, Taber, US 20150121807 and Gharib, CR Acad Sci Paris, Life Sciences, 324, 2001. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a sealed container comprising a composition comprising dissolved hydrogen at a concentration of at least 1ppm and one or more cannabinoids selected from the group consisting of tetrahydrocannabinol and cannabidiol (claim 1). 
The claims of the ‘540 patent do not expressly teach the composition including greater than or equal to 0.1 mg and less than or equal to 5 mg liquid hydrogen. 
The teachings of Satoh and Taber cure this defect.
In this regard, for a volume of 1 L as suggested in Satoh, one skilled in the art would have included 1.1 mg hydrogen to achieve a concentration of 1.1 ppm. The amount of hydrogen in the 
Applicable to new claims 26, 27: Satoh teaches wherein the solution is stored in a closed container configured not to expose the contents of the container to the air, and is a portable volume, e.g., 2L or less, 1L or less, or 0.5L or less (Satoh, e.g.., 0024). 
Applicable to claims 29-30, Satoh teaches hydrogen solutions containing variable amounts of hydrogen in solution, e.g., 1.6 ppm or more, 2.0 ppm or more, 3.0 ppm or more, 4.0 ppm or more, 5.0 ppm or more, 6.0 ppm or more, 7.0 ppm or more, 8.0 ppm or more, 9.0 ppm or more, and 10.0 ppm or more (Satoh, e.g., 0022).
It would have been obvious at the time the presently claimed invention was filed to modify a composition as understood from the claims of the ‘540 patent according to the teachings of Satoh and Taber to arrive at the presently claimed invention. The skilled artisan would have been motivated to make this modification to arrive at a composition which is easily carried by a consumer, which does not contain impurities from chemical generation of hydrogen, and which contains more precise amounts of hydrogen. 
The claims of the reference patent do not teach the composition including a noble gas. The teachings of Gharib enumerated above cure this defect.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from the claims of the ‘540 patent and Satoh by including a noble gas, e.g., helium with a reasonable expectation of success. This modification may be viewed as combining two known compounds, hydrogen and helium, where 
Accordingly, the subject matter of the present claims would be considered an obvious variant of the invention claimed by the reference patent by one skilled in the art.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant acknowledges the double patenting rejection and asks that it be deferred until the claims of the instant application have been more fully determined. At that time terminal declaimer(s) will be submitted if still appropriate.
The double patenting rejection is maintained at this time. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615          

/SUSAN T TRAN/Primary Examiner, Art Unit 1615